DETAILED ACTION
After Final was filed on 02/23/2022.
Claims 11-14, 19, 21-23 and 25 are pending.
Claims 1-10, 15-18, 20, 24 and 26 are canceled.
Claims 11-14, 19, 21-23 and 25 are allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Michael Monaco on 03/11/2022.
The application has been amended as follows: 
Please see attached pdf document labeled as: Examiner’s Amendment.

REASONS FOR ALLOWANCE
The present invention is directed to apparatus and method in wireless communication system, and computer-readable storage medium. Each independent claim identifies the uniquely distinct features: regarding claim 11, wherein the processing circuitry is further configured to perform the sidelink communication based on the one or more numerologies based on a procedure that includes: obtaining information identifying a numerology of the one or more numerologies selected by another device for sidelink communication with the another device by decoding sidelink control information from the 
The closest prior art, Baldemair et al., (US 20200358584 A1) disclose conventional way of transmitting first numerology information indicating a first numerology for a carrier, the first numerology having a first subcarrier spacing and a first frequency reference. The method also includes transmitting a frequency shift indication indicating a second frequency reference for a second numerology for the same carrier, the frequency shift indication indicating the second frequency reference in relation to the first frequency reference. The disclosure also pertains to related methods and devices, either singularly or in combination, fail to anticipate or render the above features obvious.
Claim 25 encompasses limitations that are similar to claim 11. Thus, claim 25 is allowed based on the same reasoning as discussed above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARDIKKUMAR D PATEL whose telephone number is (571)270-7886. The examiner can normally be reached 9AM-5PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARDIKKUMAR D PATEL/Examiner, Art Unit 2473